Name: Council Regulation (EEC) No 1323/85 of 20 May 1985 amending, with regard to certain monolithic integrated circuits falling within subheading ex 85.21 D II, Regulation (EEC) No 3385/84 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5. 85 \ Official Journal of the European Communities No L 134/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1323/85 of 20 May 1985 amending, with regard to certain monolithic integrated circuits (ailing within subheading ex 85.21 D II , Regulation (EEC) No 3385/84 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Article 1 From the date of entry into force of this Regulation until 30 June 1985, the descriptions of monolithic integrated circuits appearing on pages 27 and 28 of Regulation (EEC) No 3385/84 and comprising, in their first indents respectively, the identification marking X 2001 , X 2201 A and X 2212, the identification marking X 2002 and the identification marking X 2004, are hereby replaced by the descriptions appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the autonomous Common Customs Tariff duties on certain monolithic integrated circuits were suspended from 1 January to 30 June 1985 under Regulation (EEC) No 3385/84 (&gt;); Whereas it has proved appropriate to replace the description of such goods by one which is more specific, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1985. For the Council The President G. ANDREOTTI (') OJ No L 321 , 10 . 12. 1984, p. 1 . No L 134/2 Official Journal of the European Communities 23 . 5 . 85 ANNEX CCT heading No Descnption ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S-RAM) with a storage capacity of 1 K bits superimposed bit-for-bit on a programmable, elec ­ trically erasable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 17 x 33 mm, with not more than 24 c6nnecting pins and bearing :  an identification marking consisting of or including one of the following combi ­ nations of figures and letters : X 2001 X 2201 A X 2212 ex 85.21 D II or  other identification markings relating to S-RAMs superimposed on E2PROMs complying with the abovementioned description Monolithic integrated circuit consisting of a static, random-access memory (S-RAM) with a storage capacity of 2 K bits, superimposed bit-for-J&gt;it on an electrically erasable, programmable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearings :  an identification marking consisting of or including the following combination of . figures and letter : X 2002 or ex 85.21 D II  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description Monolithic integrated circuit consisting of a static, random-access memory (S-RAM) with a storage capacity of 4 K bits, superimposed bit-for-bit on an electrically erasable, programmable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letter : X 2004 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description